DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 17-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/15/2022.
3.	Applicant has referred to claim 39 being akin to the invention of Group I and should therefore be examined with claims 1-16. Examiner believes that Applicant is referring to claim 38 instead of claim 39, since there is no claim 39. Examiner agrees that claim 38 would belong in Group I and is therefore examining claims 1-16 & 38.
4.	Applicant's election with traverse of Group I in the reply filed on 02/15/2022 is acknowledged.  The traversal is on the ground(s) that the framing structure in Group II/III is connected both in the claimed design and operation of the assembly, Group II/III does not have separate utility by itself or in another materially different combination, and Group II/III would not cause a serious searching burden on the examiner  This is not found persuasive because of the reasons set forth in the Election/Restriction requirement, Office Action mailed 11/15/2021 wherein the different status and different classification of group of invention have been identified. Applicant’s traversal is also not found persuasive because the searches for each .
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-12, 14-16 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 8978265 B2) in view of Augustine (US 6465708 B1).
Regarding claim 1, Parker teaches a medical gauze and gas flow assembly (see Figures 1-7) comprising: a medical dressing cover (bandage/diaper drying system (10)) having a gas-permeable and flexible upper layer (lower layer (24) of Parker, would be analogous to the upper layer in the claimed invention, layer (24) is a soft cotton, see Col. 7 line 4) (soft cotton is known to be gas permeable), a flexible lower layer opposing the lower surface of the upper layer (top layer (22) of Parker, would be analogous to the lower layer of the claimed invention, layer (22) is preferably a flexible, planar sheet of material, see Col. 7 lines 8-9), an adhesive disposed on the lower surface of the upper layer around a perimeter of the lower layer (the bottom layer of material (24) is affixed to the bottom channel layer (26) by any way known such as by adhesive, see Col. 7 lines 1-2); a medical grade gauze (layer (22)) material forming a portion of the lower layer of the medical dressing cover (layer (22) is in direct contact with the skin, and is thus made of a material that is comfortable to the touch, for example, cotton gauze, see Col. 6 lines 47-49) a gas flow framing structure (a spiral tube (15a) is positioned between 
Augustine teaches a flexible polymeric release liner selectively removably coupled to the lower surfaces of the medical dressing cover (release liner (74) is applied to the adhesive (56), see Figure 1B).
Parker and Augustine are analogous art because both deal with a wound covering that preferably controls the temperature, humidity and other aspects of the environment at the wound site.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the bandage system of Parker and further 
Regarding claim 2, Parker further teaches wherein the gas flow framing structure  (spiral tube (15a)) positioned between the channel layers (26/28) further comprises: a plurality of elastic valves (one-way duckbill valves (17), see Figure 2) defining the plurality of enclosed gas outlets disposed on the inner surface of the gas flow framing structure (see Col. 5 lines 28-34).
Regarding claim 3, Parker further teaches wherein: the plurality of elastic valves each include a slot between the upper and lower layers on the inner perimeter area of the gas flow framing structure operable to allow passage of the provided gas flow when a predetermined amount of gas pressure is applied to the gas inlet (the check valves (17) allow a flow of the gas out from the gas peripheral channel (18) while preventing back-flow of any foreign substances back into the gas distribution channel (16/18) , see Col. 4 lines 17-33) (as gas reaches a certain pressure, between 2-3 psi the duckbill valves open, see Col. 5 lines 35-38).
Regarding claim 4, Parker further teaches wherein the medical dressing cover (bandage/diaper drying system (10)) further comprises: a lower surface perimeter with the adhesive disposed thereon for attachment to the skin (a portion or the entire layer (22) includes an adhesive for holding the bandage/diaper drying system (10/10A) to a surface of the target product, see Col. 7 lines 14-16).
Regarding claim 5, Parker further teaches wherein: the lower surface around the perimeter contains a detachment tab on a corner area or protrusion that does not have 
Regarding claim 6, Parker further teaches wherein: the lower surface perimeter surrounds the medical grade gauze material (a portion of layer (22) can be adhesive surrounding the cotton gauze portion, see Col. 7 lines 14-16).
Regarding claim 7, Parker further teaches wherein: the gas flow channel within the gas flow framing structure substantially surrounds the medical grade gauze material that includes a flexible spiral tubing that transverses the length of the gas flow channel (a spiral tube (15a) is positioned between the channel layers (26/28) and is extends into inlet channel (12) and into the peripheral distribution channel (18) around layer (24), see Figure 2).
Regarding claim 8, Parker further teaches wherein: the plurality of enclosed gas outlets (16) are operably configured to orient the provided gas flow between to the medical grade gauze material forming the lower surface of the medical dressing cover and the wound treatment area (gas flows through and around spiral tube (15a) within the inlet channel and the peripheral distribution channel (18) and exits through the vents (16) and one-way valves (17) that are positioned and aimed towards a central area, see Col. 6 lines 28-32) (see Figure 2), and the gas flows through the gas-permeable and flexible upper and lower layers of the medical dressing cover (as the gas exits the vents (16), the gas flows through the absorbent material of the bandage, thereby promoting evaporation of any moisture present in the bandage, see Col. 4 lines 17-21).
claim 9, Parker further teaches wherein: the plurality of enclosed gas outlets are disposed on the inner surface of the gas flow framing structure in a parallel, spaced-apart relationship (see Figure 2).
Regarding claim 10, Parker further teaches wherein: the gas flow channel within the gas flow framing structure contains a hard-plastic spiral tubing that transverses the length of the gas flow channel (a spiral tube (15a) is positioned between the channel layers (26/28) and is extends into inlet channel (12) and into the peripheral distribution channel (18), see Figure 2) (the spiral tube (15a) be made of any shape-holding, but flexible material such as plastic or thin metal, see Col. 3 lines 49-50).
Regarding claim 11, Parker further teaches wherein: the gas flow framing structure is directly coupled to the lower surface of the upper layer of the medical dressing cover (channel layer (26) is coupled to comfort layer (24) see Figure 4).
Regarding claim 12, Parker further teaches the gas flow framing structure lower surface is directly coupled to a comfort layer around the perimeter of the wound treatment area made of soft cotton or equivalent (layer (22) is in contact with channel layer (28) and is thus made of a material that is comfortable to the touch, for example, cotton gauze, see Col. 6 lines 47-49) (see Figure 4).
Regarding claim 14, Parker further teaches wherein: the medical grade gauze material is disposed directly above the wound treatment area (cotton gauze (22) is in direct contact with the skin, see Col. 6 lines 47-49).
Regarding claim 15, Parker further teaches wherein: the medical grade gauze material (cotton gauze (22)) and the upper layer of the medical dressing cover (24) are operably 
Regarding claim 16, Parker further teaches wherein: the medical grade gauze (22) material is operably configured to absorb fluids from the wound treatment area (layer (22) is made from a cotton gauze, see Col. 6 lines 47-49) (cotton gauze is known to be an absorbent of fluids).
Regarding claim 38, Parker teaches a method of applying a medical gauze with directed gas flow on a wound (applying the device as indicated in claim 1), comprising: identifying a wound treatment area on the skin (part of the epidermis (90) and tissue (92) of a user, see Figure 6); providing a medical dressing cover (bandage/diaper drying system (10)) having a gas-permeable upper layer (lower layer (24) of Parker, would be analogous to the upper layer in the claimed invention, layer (24) is a soft cotton, see Col. 7 line 4)  and lower layer (top layer (22) of Parker, would be analogous to the lower layer of the claimed invention, layer (22) is preferably a flexible, planar sheet of material, see Col. 7 lines 8-9), an adhesive on the perimeter of the lower surface on lower layer of the upper layer of the medical dressing cover (the bottom layer of material (24) is affixed to the bottom channel layer (26) by any way known such as by adhesive, see Col. 7 lines 1-2), adhering a medical grade gauze material upper surface the lower surface of the upper layer of the medical dressing cover (layer (22) adhered onto layer (24), see Figure 4), the medical grade gauze material being disposed directly above the wound treatment area (layer (22), attached to channel layer (28), is in direct contact with the skin, and is thus made of a material that is comfortable to the touch, for example, cotton gauze, see Col. 6 lines 
Augustine teaches a flexible polymeric release liner selectively removably coupled to the lower surfaces of the medical dressing cover (release liner (74) is applied to the adhesive (56), see Figure 1B).
Parker and Augustine are analogous art because both deal with a wound covering that preferably controls the temperature, humidity and other aspects of the environment at the wound site.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the bandage system of Parker and further include a release liner applied to the lower surface of the of the medical dressing, as taught by Augustine. Augustine teaches the release liner maintains the sterility of the treatment volume (see Col. 4 lines 47-53).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Augustine, as applied to claim 12 above, and further in view of Besette et al. (WO 0007653 A1), hereinafter, referred to as “Besette”, and Cali et al. (US 20100217177 A1), hereinafter referred to as “Cali”.
Regarding claim 13, Parker and Augustine teach all of the limitations as discussed above in claim 12. However, Modified Parker does not explicitly disclose wherein: the gas flow framing structure is coupled to an upper foam stand-off layer located between the medical dressing cover.
Besette teaches the gas flow framing structure (drainage bandage (20)) is coupled to a upper foam stand-off layer (foam pad (110)) located between the medical dressing cover (108) and the gas flow framing structure upper surface (106) (see Figure 4).
Modified Parker and Besette are analogous art because both deal with a wound treatment apparatus for treatment of surface wounds with a bandage system configured to control the environment adjacent the wound.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the gas flow framing structure of Modified Parker and further include a upper foam stand-off layer, as taught by Besette. Besette teaches the dressing provides sanitary collection and disposal of material discharged from a wound in the course of the treatment and healing process while reducing the need to remove dressing or packing material placed in contact with the wound.                  
Modified Parker and Besette teach all of the limitations as discussed above. However, Modified Parker and Besette do not explicitly disclose the gas flow framing structure is coupled 
Cali teaches the gas flow framing structure (30) is coupled to a lower foam stand- off layer (stand-off layer (56) may be formed with the base of the foam layer (14), see Figure 1D) located between the lower surface of the gas flow framing structure and the skin, around the perimeter of the wound treatment area (stand-off (56) may be releasably secured to the underside of base (14), as shown in FIG. 1D, adhesive layer (17) attaches stand-off (56) to surface (54) or skin (50), see Paragraph [0041]).
Modified Parker, Besette, and Cali are analogous art because all deal with a wound treatment apparatus for treatment of surface wounds with a bandage system configured to control the environment adjacent the wound.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the gas flow framing structure of modified Parker and Besette to further include a lower foam stand- off layer, as taught by Cali. Cali teaches a stand-off is useful for those wounds which are superficial, e.g., venous leg ulcers. Most wounds have a depth, and oxygen reach into the wound is not a problem. However, venous ulcers are superficial wounds and compression dressings commonly used to treat venous ulcers sits on tightly on the wound (see paragraph [0041]).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (3/11/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        11 March 2022